DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0016699 to Wadhawan.	As to claim 1, Wadhawan discloses a catheter device, comprising: a tube (13) to be inserted into a body (Figure 3); a light emitting unit, which is provided on a distal end side of the tube, and includes an infrared light emitting element configured to emit infrared light for verifying a position of the tube [0057]; a power supply line (DC supply, Figure 9) configured to supply electric power to the infrared light emitting element (lamp or LED); and a conduction detection unit (moving current detector) including a visible light emitting element configured to notify a conduction state between the power supply line and the infrared light emitting element by means of visible light (Figure 9).	As to claim 2, Wadhawan discloses the catheter device wherein the light emitting unit includes a base extending in a lead-out direction of the tube, and wherein the infrared light emitting element and the visible light (light bulb, [0058]) emitting element are mounted on the base (light/visual display, [0061]). 	As to claim 3, Wadhawan discloses the catheter device wherein the visible light emitting  bypass line (3-way switch, Figure 9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783